Order entered June 7, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01450-CV

                          RES-TX BOULEVARD, L.L.C., Appellant

                                                 V.

        BOULEVARD BUILDERS/CITTA TOWNHOMES, LP ET AL., Appellees

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-11-02921

                                             ORDER
       We GRANT appellant’s June 5, 2013 unopposed motion for an extension of time to file a

reply brief. Appellant shall file its reply brief on or before June 24, 2013.


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE